

 
Exhibit 10.4
RATIFICATION OF GUARANTY
(Domestic Revolving Line of Credit)


THIS RATIFICATION OF GUARANTY (this “Ratification”), dated as of March 29, 2010,
is made by each of the undersigned guarantors (each, a “Guarantor” and,
collectively, the “Guarantors”) in favor of BANK OF AMERICA, N.A., its
successors and assigns (“Bank”).


RECITALS


A.           Each Guarantor executed a separate Continuing and Unconditional
Guaranty (Domestic Revolving Line of Credit) dated as of March 28, 2008, (each,
a “Guaranty”) in favor of Bank in connection with that certain Loan Agreement
(Domestic Revolving Line of Credit) dated as of March 28, 2008, as amended by
that certain First Amendment to Loan Agreement (Domestic Revolving Line of
Credit) dated as of May 5, 2009 (the “Loan Agreement”) by and among GSE Systems,
Inc., a Delaware corporation, GSE Power Systems, Inc., a Delaware corporation
(collectively, “Borrower”), and Bank.


B.           Borrower has requested that Bank amend the Loan Agreement to modify
and renew the revolving line of credit established by the Loan Agreement.  Bank
has agreed to so amend the Loan Agreement, subject to, among other things,
Guarantors providing to Bank the representations, assurances and other
agreements hereinafter set forth.


C.           In connection with the foregoing, Bank and Borrower shall execute a
Second Amendment to Loan Agreement (Domestic Revolving Line of Credit) of even
date herewith (the “Second Amendment”) to evidence the modification of the
revolving line of credit.


AGREEMENT


NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
because the Guarantors will benefit from some of the changes to the Loan
Agreement, each Guarantor does hereby agree as follows:


1.           The Recitals hereinabove contained are true and correct and are
made a part hereof.


2.           Guarantor acknowledges receipt of the Second Amendment and agrees,
ratifies and confirms that such Guarantor’s Guaranty remains in full force and
effect with respect to the Loan Agreement, as amended by the Second Amendment.


3.           Guarantor represents and warrants unto Bank that (i) such
Guarantor’s Guaranty and all other documents executed by Guarantor in connection
therewith are valid and binding obligations of Guarantor, enforceable in
accordance with their terms; (ii) all of the terms, covenants, conditions,
representations, warranties and agreements contained in such Guarantor’s
Guaranty are hereby ratified and confirmed in all respects; and (iii) no oral
representations, statements, or inducements have been made by Bank with respect
to the Second Amendment, this Ratification or such Guarantor’s  Guaranty.


4.           Guarantor does not now have, nor had at any prior time, any
defenses (including, without limitation, the defense of usury), claims,
counterclaims, cross-actions or equities or rights of rescission, setoff,
abatement or diminution, with respect to the Loan Agreement, such Guarantor’s
Guaranty or any other document executed in connection therewith, or the
enforcement of Bank's rights thereunder, and Guarantor further waives and
releases any and all such defenses, claims, counterclaims, cross-actions and
equities, and rights of rescission, set-off, abatement and diminution with
respect thereto.


1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned Guarantors has caused this
Ratification to be made as of the date first written above.



   
“GUARANTOR”
         
MSHI, INC.
 
 
By:           /s/ Jeffery G. Hough (Seal)
Jeffery G. Hough
Chief Financial Officer
 
         
GSE PROCESS SOLUTIONS, INC.
 
 
By:           /s/ Jeffery G. Hough (Seal)
Jeffery G. Hough
Chief Financial Officer
 
     





2
 

